UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7179


ANTHONY WAYNE MANGUM,

                     Petitioner - Appellant,

              v.

S. HALLEMBAEK, Warden; CHARLES E. SAMUELS; UNITED STATES OF
AMERICA,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-hc-02293-FL)


Submitted: January 22, 2019                                       Decided: August 19, 2019


Before GREGORY, Chief Judge, and KEENAN and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Wayne Mangum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Wayne Mangum, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Mangum v. S. Hallembaek, No. 5:16-hc-02283-FL (E.D.N.C. Aug. 28,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2